Citation Nr: 0713652	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-39 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1967 and from August 1968 to January 1977.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  It appears that the Huntington RO 
adjudicated the issue on appeal as a brokered claim.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran is currently service connected for post-
traumatic stress disorder (PTSD), rated as 100 percent 
disabling.  He is also service-connected for defective 
hearing, left ear with tinnitus, rated as noncompensable; 
surgical scar, palmar surface, left hand, rated as 
noncompensable; and history of left ear cellulitis without 
lymphangitis, due to human bite, rated as noncompensable.  

3.  The evidence of record does not show veteran's service-
connected disabilities are so disabling as to render the 
veteran unable to care for his daily personal needs or 
protect himself from the hazards and dangers of daily living 
without care or assistance on a regular basis or that he is 
permanently housebound.


CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation benefits based on the need for regular aid and 
attendance of another person or by reason of being housebound 
are not met or approximated.  38 U.S.C.A. § 1114 (West 2002); 
38 C.F.R. §§ 3.350, 3.352 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in February 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO thoroughly advised the veteran of what 
the evidence must show to establish entitlement to special 
monthly compensation benefits for being permanently 
housebound and for needing regular aid and attendance by 
reason of service-connected disabilities.  The RO also asked 
the veteran to send a report from his physician conferring 
recent medical treatment or examination which supports the 
fact that he is housebound or requires regular aid and 
attendance and listed the type of information that should be 
included in the report that would be helpful to his claim.  
The RO requested that the veteran send the information 
describing additional evidence or the evidence itself by 
March 26, 2003.  Thus, the veteran was essentially asked to 
provide any evidence in his possession that pertained to his 
claim.  38 C.F.R. § 3.159 (b)(1) (2006).  Furthermore, the RO 
explained to the veteran that VA may be able to pay him from 
the date his claim was received if the requested information 
or evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further observes that the RO provided the veteran 
with a copy of the August 2003 rating decision, the October 
2004 Statement of the Case (SOC), and the January 2005 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran for medical examinations in April 2003, November 
2004, and December 2004 in order to determine his eligibility 
to special monthly compensation benefits; however, the 
veteran failed to report for the scheduled examinations.  
While the veteran's representative wrote in his September 
2005 statement that the veteran had submitted numerous 
statements that he did not leave his house due to the 
severity of his PTSD and requested that the veteran be 
afforded with a field examination to determine his 
eligibility to special monthly compensation benefits, the 
Board does not find that a remand for a field examination is 
necessary in this case.  The RO scheduled the veteran for 
three examinations for which he failed to appear and the 
veteran did not specifically contact the RO or the medical 
center to cancel his scheduled examinations to explain why he 
was unable to appear.  The RO also explained to the veteran 
in the February 2003 VCAA notice letter that he may send a 
report from his physician which supports his claim that he 
was housebound or required regular aid or attendance; 
however, the veteran has not submitted such evidence.  
Furthermore, the veteran's brother reported that he drives 
the veteran, when needed, approximately one month before the 
veteran's first examination was scheduled.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

The veteran claims entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to his 
service-connected disabilities.

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2006).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of his service-connected disabilities to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2006). 


III.	Analysis  

The veteran asserts that he has been substantially confined 
to his dwelling and immediate premises and will likely 
continue to be confined throughout his lifetime due to the 
severity of his service-connected PTSD.  He also reports that 
he has been housebound since April 1998.  

The veteran is currently service connected for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling.  He 
is also service connected for defective hearing, left ear 
with tinnitus, rated as noncompensable; surgical scar, palmar 
surface, left hand, rated as noncompensable; history of left 
ear cellulitis without lymphangitis, due to human bite, rated 
as noncompensable.  

The Board notes that the veteran reported in a December 2002 
statement that he had been housebound since April 15, 1998.  
In a subsequent March 2003 statement, the veteran further 
explained it was necessary to limit his contact with people 
outside of his dwelling due to his service-connected 
psychiatric disability.  The Board also observes that the 
veteran's brother (P.E.J.) submitted a statement dated in 
March 2003 explaining that he provides attendance to the 
veteran's needs for three days a week, which included 
delivering and picking up the mail, setting out the trash, 
shopping, coordinating maintenance needed for the house and 
immediate premises, and driving, when necessary.  

The evidence of record, however, does not show that the 
veteran is so helpless as to be in need of regular aid and 
attendance.  While the Board recognizes that the veteran's 
brother has reported that he helps the veteran handle the 
matters articulated above, there is no indication that the 
veteran is unable to dress or undress himself, unable to keep 
himself ordinarily clean and presentable, unable to feed 
himself, unable to attend to the wants of nature, or has 
mental incapacity that requires care or assistance on a 
regular basis to protect the veteran from the hazards or 
dangers incident to his daily environment due to his service-
connected disabilities to include his service-connected PTSD.  
In addition, there is no competent medical evidence to 
include a medical opinion that shows that the veteran 
requires the daily aid and attendance of another person due 
to his service-connected disabilities.  Indeed, the fact that 
the veteran's brother only comes three times a week to take 
care of matters essentially unrelated to the veteran's 
personal care shows that the veteran does not meet the 
requirements for aid and attendance compensation.   

As for benefits based on housebound status, the evidence 
additionally does not show that the veteran is permanently 
housebound by reason of his service-connected disabilities.  
Although the veteran has submitted statements that he has 
been housebound due to the severity of his PTSD since 1998, 
there is no medical evidence of record to include a medical 
opinion showing that the veteran is substantially confined to 
his dwelling and immediate premises due to his service 
connected disabilities and will likely continue to be 
confined throughout his lifetime.  In addition, the veteran 
does not contend and the evidence does not show that he is 
institutionalized.  The Board further notes that the 
veteran's brother indicated in the March 2003 statement that 
he drives the veteran when needed, which tends to show that 
the veteran is not housebound.    

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and entitlement to special monthly compensation based 
on the regular aid and attendance of another person or by 
reason of being housebound is not warranted.  In reaching 
this conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  The preponderance of the 
evidence, however, is against the veteran's claim and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or by reason 
of being housebound is denied.



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



